DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a voicemail, and confirmed in an email (See attached), from Attorney Ronald Rudder on 02/23/2022.
The application has been amended as follows: 
1. (Currently Amended) A method for fabricating a semiconductor device, comprising: forming a trench in a substrate; forming a gate dielectric layer on a surface of the trench; forming a first gate electrode over the gate dielectric layer to fill a bottom portion of the trench; forming a sacrificial layer including a dipole inducing chemical species over the first gate electrode and the gate dielectric layer; exposing the sacrificial layer to a thermal treatment to diffuse the dipole inducing chemical species from the sacrificial layer into a portion of the gate dielectric layer and an upper portion of the first gate electrode; removing the sacrificial layer; and forming a second gate electrode over the first gate electrode in contact with the dipole inducing chemical species.
10. (Currently Amended) A method for fabricating a semiconductor device, comprising: forming a trench in a substrate; forming a gate dielectric layer on a surface of the trench; forming a first gate electrode over the gate dielectric layer to fill a bottom portion of the trench; forming an anti-oxidation barrier over the first gate electrode; forming a sacrificial layer including a dipole inducing chemical species over the anti- oxidation barrier layer and the gate dielectric the gate dielectric layer and the anti- oxidation barrier layer; removing the sacrificial layer; and forming a second gate electrode over the anti-oxidation barrier layer.
Allowable Subject Matter
Claims 1-7 and 9-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
 Regarding claim 1, the prior art of record does not teach or suggest the combination of limitations including exposing the sacrificial layer to a thermal treatment to diffuse the dipole inducing chemical species from the sacrificial layer into a portion of the gate dielectric layer and an upper portion of the first gate electrode along with the other limitations of claim 1.
Claims 2-7, 9, 14 and 15 are allowable as they depend from and include all of the limitations of allowable claim 1.
Regarding claim 10, the prior art of record does not teach or suggest the combination of limitations exposing the sacrificial layer to a thermal treatment to diffuse the dipole inducing chemical species from the sacrificial layer into a portion of the gate dielectric and the anti-oxidation barrier layer along with the other limitations of claim 10.
Claims 11-13 are allowable as they depend from and include all of the limitations of allowable claim 10.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yin et al. (US 2012/0098067) teaches where a thicker dipole layer worsens the degradation of electron mobility in a semiconductor device, thus a thinner dipole inducing layer near the gate electrode is desired (Yin Paragraph 0004).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.